Marshall, Justice.
This petition for writ of habeas corpus was filed in the Forsyth Superior Court by the parents of two allegedly deprived minor children.
Proceedings concerning the children began when the children’s maternal grandmother filed a petition to terminate parental rights in the Forsyth Superior Court. The superior court entered an order placing temporary custody of the children in the Forsyth County Department of Family and Children Service (DFCS), and the case was then referred to the Juvenile Court of Forsyth County. The juvenile court subsequently entered an order placing custody of the children in DFCS, and the superior court then dismissed this habeas petition for lack of jurisdiction.
*801Decided September 9, 1982.
Murray & Young, M. Lynn Young, for appellants.
Clyde J. Gober, Jr., Michael J. Bowers, Attorney General, Vivian Davidson Egan, Assistant Attorney General, for appellee.
We agree that if the juvenile court’s placement of custody of the minor children in DFCS is subject to attack, it is by appeal from the juvenile court order and not by filing a petition for habeas corpus in superior court. See West v. Cobb County Dept. of Family &c. Services, 243 Ga. 425 (254 SE2d 373) (1979).

Judgment affirmed.


All the Justices concur.